           Case 8:18-cr-00145-GJH Document 103 Filed 05/06/20 Page 1 of 8



                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MARYLAND
                                  Southern Division


UNITED STATES OF AMERICA,                       *

       Plaintiff,                               *
v.                                                         Case No.: GJH-18-145
                                                *
SEAN DEAN,
                                                *
       Defendant.
                                                *
*      *       *      *      *       *      *       *      *      *       *      *       *

                          MEMORANDUM OPINION AND ORDER

       Defendant Sean Dean is currently detained at the D.C. Jail pending sentencing after he

pleaded guilty to conspiracy to engage in sex trafficking of a minor. ECF No. 89. Pending before

the Court is Mr. Dean’s Emergency Motion for Release from Custody Due to Immediate Threat

Posed by COVID-19 Pandemic. ECF No. 98. No hearing is necessary. See Loc. R. 105.6 (D.

Md.). For the reasons that follow, Mr. Dean’s Emergency Motion for Release is denied.

I.     BACKGROUND

       On March 8, 2018, Defendant was arrested and charged in a Criminal Complaint with sex

trafficking of minors in violation of 18 U.S.C. § 1591. ECF Nos. 9, 9-1 ¶ 21, 28. On March 14,

2018, an Indictment was filed charging Mr. Dean and a codefendant with two counts of sex

trafficking of a minor. ECF No. 25. Following an arraignment before United States Magistrate

Judge Gina Simms on April 2, 2018 at which he pleaded not guilty to both counts, ECF No. 32,

Mr. Dean was ordered detained by agreement of the parties, ECF No. 33. On October 29, 2019,

following the filing of a Superseding Information charging Mr. Dean with conspiracy to engage




                                                1
          Case 8:18-cr-00145-GJH Document 103 Filed 05/06/20 Page 2 of 8



in sex trafficking of a minor in violation of 18 U.S.C. § 1594(c), ECF No. 85, Mr. Dean pleaded

guilty to the charge, ECF No. 89.

        The plea agreement’s Stipulation of Facts indicates that in late 2017 and early 2018, Mr.

Dean and a coconspirator knowingly conspired to recruit four girls under the age of 18 and one

18-year-old woman with the intention that they would engage in commercial sex acts. ECF No.

89-1 at 1. Defendant and the coconspirator rented hotel rooms in Maryland to be used for the

commercial sex acts, posted or assisted with posting of photographs and listings on

Backpage.com advertising the woman and girls for sexual services, transported them to the hotel

rooms and between hotels, and collected proceeds from the sex acts, which were performed with

multiple customers per day. Id. at 1–2. At times, Mr. Dean persuaded, enticed, and induced the

woman and girls through text messages to continue working for him and to pay him the proceeds

from their work. Id. at 2–3. When law enforcement responded to a hotel where Dean and the

woman and four girls were located, Dean fled the area and instructed the woman to delete her

text messages with him. Id. at 3.

        The plea agreement stipulates that a sentence of 120 months of imprisonment is

appropriate and that Mr. Dean will be required to register as a sex offender as a consequence of

his conviction. ECF No. 89 at 7, 9. A sentencing hearing for Mr. Dean was scheduled for April

17, 2020 but was postponed to an undetermined future date pursuant to the District Court’s

Standing Order 2020-07.1 On April 20, 2020, Mr. Dean filed the pending Emergency Motion for

Release from Custody Due to Immediate Threat Posed by COVID-19 Pandemic. ECF No. 98.



1
  Standing Order 2020-07 addresses the District of Maryland’s operations under the exigent circumstances created
by the COVID-19 pandemic, for which the Governor of the State of Maryland has declared a state of emergency and
the Centers for Disease Control and Prevention and other public health authorities have advised taking precautions
to reduce the possibility of exposure to the virus and to slow the spread of the disease. The Standing Order
postpones all court proceedings originally scheduled to take place before June 5, 2020 until further Order of the
Court.

                                                        2
         Case 8:18-cr-00145-GJH Document 103 Filed 05/06/20 Page 3 of 8



The Government filed a response on April 23, 2020. ECF No. 99. On May 1, 2020, Mr. Dean

filed a Supplement to his Emergency Motion on the Court’s public docket stating that he has

tested positive for COVID-19 since the Government filed its response. ECF No. 100 at 1. On

May 4, 2020, the Court issued an order directing the United States Marshals Service and the

District of Columbia Department of Corrections to produce Mr. Dean’s medical records and a

report on his condition. ECF No. 102. The Court received the records and report the same day.

II.     DISCUSSION

        Mr. Dean’s Motion asks the Court to grant him presentencing release in light of the

danger posed by the COVID-19 pandemic to individuals who are incarcerated. ECF No. 98. The

Motion focuses entirely on conditions at the D.C. Jail, in part as found by Judge Kollar-Kotelly

of the U.S. District Court for the District of Columbia in a Memorandum Opinion issued in the

matter Banks v. Booth, No. 20-cv-00849 CKK, 2020 WL 1914896 (D.D.C. Apr. 19, 2020). Id. at

3–5. Mr. Dean identifies no medical conditions that render him particularly vulnerable to serious

complications from COVID-19, nor does he engage in any individualized analysis of his

circumstances under the provisions of the Bail Reform Act, 18 U.S.C. §§ 3141 et seq., that

govern confinement in advance of sentencing. His supplemental brief also offers no such

analysis and instead reiterates concerns about conditions in the D.C. Jail, questions the quality of

health care he is receiving there, and asserts that his presence in the facility poses a risk to other

inmates and staff. ECF No. 100 at 2–5, 7.

        The Court “recognize[s] the unprecedented magnitude of the COVID-19 pandemic,”

United States v. Martin, No. PWG-19-140-14, ECF No. 209 at 4 (D. Md. Mar. 17, 2020), and its

effect on virtually every sector of public life, see United States v. Williams, No. PWG-13-544,

ECF No. 94 at 3 (D. Md. Mar. 24, 2020). It is a rapidly evolving event about which the Court is



                                                   3
           Case 8:18-cr-00145-GJH Document 103 Filed 05/06/20 Page 4 of 8



continually learning as much information as possible. See United States v. Gibson-Bey, No.

RDB-19-563, ECF No. 26 at 3 (D. Md. Mar. 31, 2020). While the Court does not take lightly the

seriousness of the pandemic, particularly for individuals who are incarcerated, the Court is still

guided by the Bail Reform Act (“the Act”) in determining whether to release an individual who

has been convicted of an offense and is awaiting sentencing.

         Mr. Dean’s Motion requests release pursuant to 18 U.S.C. § 3142(i) of the Act. ECF No.

98 at 1, 5. However, that provision sets requirements for pretrial detention orders issued under

§ 3142(e) of the Act. Because Mr. Dean has pleaded guilty and is awaiting sentencing, the

applicable provision is 18 U.S.C. § 3143(a)(2), as Mr. Dean acknowledges in his Supplement.

ECF No. 100 at 8.2 That provision states that a person awaiting sentencing for certain crimes

identified by 18 U.S.C. § 3142(f)(1)(A)-(C), including the offense for which Mr. Dean has

pleaded guilty, 3 “shall” be detained unless the Court finds there is a substantial likelihood that a

motion for acquittal or new trial will be granted, or an attorney for the government has

recommended that no sentence of imprisonment be imposed. 18 U.S.C. § 3143(a)(2).

         Even if one of those two conditions is satisfied, the Court can only release a defendant if

it also “finds by clear and convincing evidence that the person is not likely to flee or pose a

danger to any other person or the community.” Id. § 3143(a)(2)(B). The Court considers several




2
  The Court notes the Fourth Circuit’s Order in United States v. Creek, No. 20-4251, Doc. 18 (4th Cir. Apr. 15,
2020). The court there directed District Judges considering COVID-19-based requests for temporary release from
pretrial detention under 18 U.S.C. § 3142(i) to consider the severity of the risk that COVID-19 poses to the
defendant and whether that risk, balanced against other Bail Reform Act factors, rises to the level of a “compelling
reason” for temporary release under § 3142(i). See id. While the Order in Creek does not explicitly apply to motions
for release under other provisions of the Bail Reform Act, the Court has broadly applied the same mode of analysis
in this case.
3
  18 U.S.C. § 1594(c), to which Mr. Dean has pleaded guilty, is a provision of Chapter 77 of Part 1 of Title 18 of the
U.S. Code. Under the definitions section of the Bail Reform Act, any Chapter 77 felony constitutes a “crime of
violence.” 18 U.S.C. § 3156(a)(4)(C). A “crime of violence” is among the offenses enumerated at 18 U.S.C. §
3142(f)(1) that trigger mandatory detention under § 3143(a)(2). Additionally, § 3143(a)(2) applies because the crime
of conviction carries a maximum sentence of life imprisonment. See 18 U.S.C. § 3142(f)(1)(B).

                                                          4
            Case 8:18-cr-00145-GJH Document 103 Filed 05/06/20 Page 5 of 8



factors in determining whether a defendant is likely to pose a danger, including “the nature and

circumstances of the offense charged, including whether the offense is a crime of violence . . . or

involves a . . . controlled substance [or] firearm”; “the weight of the evidence against the

person”; “the history and characteristics of the person . . .”; and “the nature and seriousness of

the danger to any person or the community that would be posed by the person’s release.” Id.

§ 3142(g). See United States v. Davis, No. GJH-17-0493, 2020 WL 1638687, at *2 (D. Md. Apr.

1, 2020).

       Here, Mr. Dean has pleaded guilty and has not sought to withdraw his guilty plea, leaving

no avenue for a motion for acquittal or a new trial, and his plea agreement binds the parties to

recommend a sentence of 10 years of imprisonment. ECF No. 89. Accordingly, before even

considering whether he has demonstrated that he is not likely to flee and does not pose a danger

under § 3143(a)(2)(B), it is plain that he cannot meet the requirements of § 3143(a)(2)(A). Even

if Mr. Dean’s circumstances were such that he could meet those requirements, however, he has

not even attempted to establish that he is not a danger to the community, let alone demonstrated

it by clear and convincing evidence. Mr. Dean has admitted to sex trafficking of minors, a very

serious offense. Further, as the Government notes, whether an offense involves a minor is a

factor that § 3142(g)(1) specifically directs courts to consider in assessing the nature and

circumstances of an offense. ECF No. 99 at 6 (citing 18 U.S.C. § 3142(g)(1)).

       The Government also proffers that the victims of Mr. Dean’s crimes are concerned that, if

he is released, he will attempt to contact them and to influence their willingness to provide

information for his forthcoming sentencing, to appear at the hearing, or to seek restitution. Id. at

7. Although the Court notes that the parties have reached an agreement as to the appropriate

sentence, Mr. Dean’s prior attempts to flee law enforcement and request the deletion of relevant



                                                  5
         Case 8:18-cr-00145-GJH Document 103 Filed 05/06/20 Page 6 of 8



text messages lend some support to these concerns, which Defendant did not answer in his

Supplement and which weigh heavily against him.

       Instead, the Supplement argues that release is warranted under a separate provision of the

Bail Reform Act, 18 U.S.C § 3145(c). ECF No. 100 at 8. That provision states that “[a] person

subject to detention pursuant to section 3143(a)(2) or (b)(2), and who meets the conditions of

release set forth in section 3143(a)(1) or (b)(1), may be ordered released, under appropriate

conditions, by the judicial officer, if it is clearly shown that there are exceptional reasons why

such person’s detention would not be appropriate.” 18 U.S.C. § 3145(c). The provision operates

as a “safety valve to the mandatory detention rules” established by 18 U.S.C. §§ 3143(a)(2) and

(b)(2). United States v. Harris, No. 19-356, 2020 WL 1503444, at *5 (D.D.C. Mar. 27, 2020).

“In short, to obtain release under § 3145(c) pending sentencing, a prisoner (1) must demonstrate

by clear and convincing evidence that he is not likely to flee or pose a danger to the safety of

others; and (2) clearly show that there are ‘exceptional reasons’ justifying his release.” United

States v. Ashley, No. RDB-06-0034, 2020 WL 1675994, at *3 (D. Md. Apr. 6, 2020) (citing

United States v. Mahabir, 858 F. Supp. 504, 506 (D. Md. 1994)).

       “‘Exceptional reasons’ are those that are ‘clearly out of the ordinary, uncommon, or

rare.’” Memorandum Order, United States v. Keaton, No. 8:18-cr-00215-TDC, ECF No. 84 at 2

(D. Md. Apr. 23, 2020) (quoting United States v. Little, 485 F.3d 1210, 1211 (8th Cir. 2007)).

Courts have held that the risk the COVID-19 pandemic presents to persons who are incarcerated

may constitute an exceptional reason justifying release pending sentencing under § 3415(c)

where the remaining requirements are met. See id. at 2, 6–7; see also Harris, 2020 WL 1503444,

at *5–*6 (stating that “[t]he exceptional-reasons analysis is flexible and permits courts to

respond to real-world circumstances in a pragmatic and common-sense manner” and finding that



                                                  6
           Case 8:18-cr-00145-GJH Document 103 Filed 05/06/20 Page 7 of 8



“[t]he presence of COVID-19 is one such circumstance”); United States v. Childs, No. 8-19-cr-

00181-DCC-7, 2020 WL 1910097, at *3–*4 (D.S.C. Apr. 20, 2020).

         Here, Mr. Dean’s medical records state that he was tested for COVID-19 on April 27,

2020, received a positive result on April 29, 2020, and has been placed in isolation since that

time. According to the records, Mr. Dean has been evaluated by medical staff at least once per

day since his test. During his visits, he has primarily reported a dry cough, though he has also

reported a headache or body ache, chest tightness, and loss of taste during different visits. In

general, the evaluation reports are notably thorough and indicate that Mr. Dean is receiving a

substantial level of care from medical staff. The providers indicate that they have performed

various diagnostic tests during each daily visit, not only those for assessing COVID-19

symptoms, and have spent time each day speaking with Mr. Dean not only about his current

illness but also his general health and well-being. Each visit report also includes Mr. Dean’s

treatment history, which indicates that he has no underlying conditions that increase the risk of

complications from COVID-19. Cf. Keaton, No. 8:18-cr-00215-TDC, ECF No. 84 at 5 (noting

that the defendant’s asthma and hypertension placed him at high risk); Childs, 2020 WL

1910097, at *3 (noting that the defendant’s hypertension, gout, and diabetes create “significant

risk for developing serious complications if he is infected with COVID-19”).

         In light of the reasonable level of care that Mr. Dean appears to be receiving, his

relatively mild COVID-19 symptoms, his lack of underlying conditions, and the fact that he has

made only conclusory and unsupported assertions that his medical care is inadequate, the Court

concludes that Mr. Dean has not demonstrated “exceptional reasons” that would support his

release.5 18 U.S.C. § 3145(c). Of course, even if Mr. Dean had set forth exceptional reasons that


5
  To the extent that Mr. Dean claims his continued presence within a D.C. Department of Corrections facility poses a
risk to other inmates and staff, the Court finds that consideration valid but of only limited relevance in making the

                                                         7
          Case 8:18-cr-00145-GJH Document 103 Filed 05/06/20 Page 8 of 8



met the statutory requirement, as previously discussed, he has failed to make any showing that he

is not likely to flee or pose a danger to the safety of others or the community. Accordingly, he

has failed to provide adequate grounds to justify his release under 18 U.S.C. § 3145(c). The

Court thus concludes that Mr. Dean must remain detained pending sentencing in this case.

III.    CONCLUSION

        For the foregoing reasons, it is ordered by the United States District Court for the District

of Maryland that Mr. Dean’s Emergency Motion for Release from Custody Due to Immediate

Threat Posed by COVID-19 Pandemic, ECF No. 98, is DENIED.




Date: May      6, 2020                                               __/s/________________________
                                                                     GEORGE J. HAZEL
                                                                     United States District Judge




individualized determination directed by the Bail Reform Act. See United States v. Williams, No. PWG-13-544,
2020 WL 1434130, at *3 (D. Md. Mar. 24, 2020) (noting that “the Bail Reform Act requires an ‘individualized
determination’ about the appropriateness of release for each defendant”).

                                                       8
